Citation Nr: 0308087	
Decision Date: 04/29/03    Archive Date: 05/06/03

DOCKET NO.  96-49 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fractured nose.

2.  Entitlement to service connection for a prostate 
disorder.

3.  Entitlement to service connection for urethritis.

4.  Entitlement to service connection for tumors, claimed as 
a residual of Agent Orange exposure.

5.  Entitlement to service connection for a hydrocele.

6.  Entitlement to service connection for a disorder of the 
left testicle, including orchidopexy.

7.  Entitlement to service connection for a dental disorder, 
including tooth number eight.

8.  Entitlement to service connection for epididymitis.

9.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for small 
airways disease.

10.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
asthma.

11.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of pneumonia.

12.  Entitlement to special monthly compensation based on 
loss of use of a creative organ.

13.  Entitlement to an increased rating for sinusitis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from July 1965 to October 
1968.  

By a decision entered in July 1999, the Board of Veterans' 
Appeals (Board) denied entitlement of the veteran to service 
connection for a fracture of the nose, a prostate disorder, a 
hydrocele, urethritis, and tumors claimed as a residual of 
Agent Orange exposure, as well as the veteran's claims to 
reopen for service connection for small airways disease, 
asthma, residuals of pneumonia, and post-traumatic stress 
disorder (PTSD).  In addition, the Board remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, the issues of the veteran's entitlement to 
service connection for left testicle and dental disorders, 
epididymitis, special monthly compensation based on loss of 
use of a creative organ, and entitlement to an increased 
rating for sinusitis, so that additional development could be 
undertaken.  

An appeal followed to the United States Court of Appeals for 
Veterans Claims (Court), and by its order of August 2001, the 
Court dismissed that portion of the appeal involving claims 
for service connection for tumors due to Agent Orange 
exposure and a hydrocele, and vacated that portion of the 
Board's July 1999 decision, denying service connection for a 
fractured nose, a prostate disorder, and urethritis, and his 
claims to reopen for service connection for small airways 
disease, asthma, pneumonia, and PTSD.  Judgment of the Court 
was entered in November 2001.

By separate action of the Court in January 2002, the 
veteran's petition for extraordinary relief in the nature of 
mandamus was denied.  In another order, dated in March 2002, 
the Court denied the veteran's motion for recusal and for a 
panel decision.  

By its order, dated in July 2002, the Court recalled its 
judgment of November 2001 and affirmed the Board's July 1999 
denial of the veteran's claim to reopen for service 
connection for PTSD, while vacating the Board's July 1999 
denials of service connection for a fractured nose, prostate 
disorder, urethritis, tumors due to Agent Orange exposure, 
and a hydrocele, as well as claims to reopen for service 
connection for small airways disease, asthma, and pneumonia, 
and remanding same to the Board for readjudication.  A 
memorandum decision was entered by the Court as to the 
foregoing in November 2002.

Regarding the issues remanded by the Board in July 1999, it 
is noted that the veteran was afforded a VA medical 
examination in February 2001 and an RO hearing involving such 
matters in July 2001.  It is also noted that the RO, as part 
of its attempts to complete the actions sought by the Board, 
issued a supplemental statement of the case in August 2002 to 
the veteran and his representative, wherein those claims 
previously remanded by the Board were again denied.  
Following the RO's completion of a certification of appeal 
and issuance of notice of the veteran's right to submit 
additional evidence or argument, request a personal hearing, 
and/or request a change in representation within a specified 
time, the matters remanded to the RO in July 1999 were 
returned to the Board for additional consideration.  

As the lengthy procedural history set forth above indicates, 
those issues directly remanded by the Court, as well as those 
remanded by the Board to the RO in July 1999, are now before 
the Board for review.  Each such issue is reflected under the 
Issues heading found on pages one and two of this document.


FINDINGS OF FACT

Received by the Board on April 15, 2003, were written 
communications from the veteran in which he withdrew from 
consideration his pending appeals as to his entitlement to 
service connection for residuals of a fractured nose, a 
prostate disorder, urethritis, tumors claimed as a residual 
of Agent Orange exposure, a hydrocele, a disorder of the left 
testicle including orchidopexy, a dental disorder including 
tooth number eight, epididymitis, whether new and material 
evidence has been presented to reopen a claim of entitlement 
to service connection for small airways disease, whether new 
and material evidence has been presented to reopen a claim of 
entitlement to service connection for asthma, whether new and 
material evidence has been presented to reopen a claim of 
entitlement to service connection for residuals of pneumonia, 
entitlement to special monthly compensation based on loss of 
use of a creative organ, and entitlement to an increased 
rating for sinusitis.


CONCLUSION OF LAW

In light of the veteran's withdrawal of his substantive 
appeal as to his pending claims of entitlement to service 
connection for residuals of a fractured nose, a prostate 
disorder, urethritis, tumors claimed as a residual of Agent 
Orange exposure, a hydrocele, a disorder of the left testicle 
including orchidopexy, a dental disorder including tooth 
number eight, epididymitis, whether new and material evidence 
has been presented to reopen a claim of entitlement to 
service connection for small airways disease, whether new and 
material evidence has been presented to reopen a claim of 
entitlement to service connection for asthma, whether new and 
material evidence has been presented to reopen a claim of 
entitlement to service connection for residuals of pneumonia, 
entitlement to special monthly compensation based on loss of 
use of a creative organ, and entitlement to an increased 
rating for sinusitis, the Board is without jurisdiction to 
adjudicate such matters.  38 U.S.C.A. §§ 7104(a), 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204(b), 
(c) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error or fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.204(b).  Withdrawal may be made 
by the appellant or by his or her authorized representative, 
except that a representative may not withdraw a substantive 
appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).  
Here, the veteran in written statements, received by the 
Board on April 15, 2003, withdrew his substantive appeal as 
to the pending matters regarding his entitlement to service 
connection for residuals of a fractured nose, a prostate 
disorder, urethritis, tumors claimed as a residual of Agent 
Orange exposure, a hydrocele, a disorder of the left testicle 
including orchidopexy, a dental disorder including tooth 
number eight, epididymitis, whether new and material evidence 
has been presented to reopen a claim of entitlement to 
service connection for small airways disease, whether new and 
material evidence has been presented to reopen a claim of 
entitlement to service connection for asthma, whether new and 
material evidence has been presented to reopen a claim of 
entitlement to service connection for residuals of pneumonia, 
entitlement to special monthly compensation based on loss of 
use of a creative organ, and entitlement to an increased 
rating for sinusitis.  In light of the veteran's action, the 
Board is without jurisdiction to review the matters in 
question and such are hereby dismissed without prejudice.


ORDER

The appeal is dismissed.  



	                        
____________________________________________
	D. C. SPICKLER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

